DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/01/2021 and 01/24/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 8-13, 16-17, 20 and 22-24 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kuo et al. (U.S Publication No. 20190027958 A1).
Regarding claim 1, Kuo discloses an emergency lighting system (see fig. 1, para [0023], “shows an embodiment of an emergency lighting system in an exemplary environment of use”) comprising:
a storage device (remote database server, see para [0064], "test results may be stored at a step 540, such as by or at one or more terminals. This generates a record of test results that may be subsequently retrieved. It is contemplated that a terminal may transmit test results to a remote database server or other storage device for storage. 
an emergency lighting device (128, see fig. 1; entire figure, fig. 2; para [0033], "fig. 2 illustrates an exemplary emergency lighting unit 128") including:
a light (212, see fig. 2; para [0033], "as can be seen, in one or more embodiments, an emergency lighting unit 128 may comprise one or more lighting devices 212 and power supplies 224, batteries 220, or both. A lighting device 212 may comprise one or more LEDs, light bulbs, or other devices that provide illumination"),
a first controller having a first electronic processor (see para [0037], "a controller 204 may be provided to facilitate an emergency lighting unit's testing and reporting capability. In one or more embodiments, a controller 204 may be a microprocessor or other integrated circuit that controls the operation of the components of an emergency lighting unit 128") configured to perform a self-diagnostic test (see para [0061], "at a  step 520, testing may commence  at an emergency  lighting unit. In general, a test will discern whether an emergency lighting unit will be operational in an emergency, as will be described further below. A test result, including the operational condition of the tested emergency lighting unit, will be generated by the emergency lighting unit, at a step 524, based on the test"), and 
a first input/output (I/O) device (208, see fig. 2) configured to transmit  data associated  with the self-diagnostic test (see para  [0061]-[0062], "for  example, a test result may  indicate  whether one or more emergency lighting units are in a nominal, 
an area control device (136, see fig. 1; entire figure, fig. 3; para [0045], "fig. 3 illustrates an exemplary terminal 136") including a second I/O device (312, see fig. 3; para [0048]), "communication with one or more emergency lighting units or other devices may occur via wired or wireless connections provided by one or more communication devices 312") configured to 
receive data associated with the self-diagnostic test (see para [0045], "as discussed, a terminal 136 may receive test results and other information from one or more emergency lighting units 128"), and 
transmit the data associated with the self-diagnostic test to the storage device (see para [0064], ''test results may be stored at a step 540, such as by or at one or more terminals. This generates a record of test results that may be subsequently retrieved. It is contemplated that a terminal may transmit test results to a remote database server or other storage device for storage").
Regarding claim 4, Kuo discloses the emergency lighting system of claim 1, wherein the first controller is configured to perform the self-diagnostic test according to a predetermined schedule (see para [0065], "it is contemplated that testing may occur in continuously or automatically on a predefined schedule or period. For example, in one or more embodiments, a terminal may be configured to transmit test start commands according to a predefined schedule or period").
Regarding claim 5, Kuo discloses the emergency lighting system of claim 1, wherein the first I/O device is further configured to receive a signal from the second I/O device (see para [0056], "at a step 504, a start command may be transmitted, such as by a terminal, to initiate a test of the emergency lighting units of an emergency lighting system. A start test command may be broadcast to a plurality of emergency lighting units. At a decision step 508, it may be determined by one or more emergency lighting units, if a start command has been received. A start command may include a start command identifier, such as one or more sequences of characters or other data that identifies it as a start command when received. To illustrate, a start command transmitted from a terminal may include a character string such as "START_COMMAND" or other predefined data to identify it as a start command."), and 
the first controller is further configured to perform the self-diagnostic test in response to the first I/O device receiving the signal (see para [0061], "at a step 520, testing may commence at an emergency lighting unit. In general, a test will discern whether an emergency lighting unit will be operational in an emergency, as will be described further below").
Regarding claim 8, Kuo discloses the emergency lighting system of claim 5, wherein the first I/O device receives the signal from the second I/O device using a wired communication means (see para [0048], "communication with one or more emergency lighting units or other devices may occur via wired or wireless connections provided by one or more communication devices 312. Some exemplary communication devices 312 include wired or wireless network interfaces/cards, transmitters, receivers, or transceivers").
Regarding claim 9, Kuo discloses the emergency lighting system of claim 5, wherein the first I/O device wirelessly receives the signal from the second I/O device using short-range radio communication (see para [0048], "it is contemplated that various communication protocols, now known or later developed, may be used to facilitate communication. Some exemplary protocols include Ethernet, WIFI, BLE (BLUETOOTH Low Energy), and ZIGBEE, NB-IOT, NFC, RFID, SIGFOX, WEIGHTLESS, ANT, DIGIMESH, MIWI, Z-WAVE, BACNET, LORA, and various cellular network protocols").
Regarding claim 10, Kuo discloses the emergency lighting system of claim 1, further comprising a second emergency lighting device including a second light, a second controller having a second electronic processor, and a fourth I/O device (see para [0030], "an emergency lighting system may comprise a plurality of emergency lighting units 128 installed at various locations").
 Regarding claim 11, Kuo discloses the emergency lighting system of claim 10, wherein the first I/O device is further configured to wirelessly communicate with the fourth I/O device using short-range radio communication (see para [0060], "if an emergency lighting unit determines the start command is valid at decision step 512, the 
Regarding claim 12, Kuo discloses the emergency lighting system of claim 10, wherein the first I/O device is further configured to receive a signal from the fourth I/O device (start command, see para [0060], “if an emergency lighting unit determines the start command is valid at decision step 512, the start command may be relayed or sent to other emergency lighting units at a step 516"), and 
the first controller is further configured to perform the self-diagnostic test in response to the first I/O device receiving the signal (see para [0060], "in one or more embodiments, this may occur by retransmitting a received start command via a communication device of an emergency lighting unit. Relaying start commands can be advantageous in environments where a terminal's start command may not be received by all emergency lighting units a user wishes to test. For example, a start command may need to be relayed if it is to reach emergency lighting units on multiple floors of a 
Regarding claim 13, Kuo discloses a method of operating an emergency lighting system (see fig. 5; para [0056], "fig. 5 is a flow diagram illustrating operation of an exemplary emergency lighting system during testing") that includes 
a storage device (remote database server, see para [0064], "test results may be stored at a step 540, such as by or at one or more terminals. This generates a record of test results that may be subsequently retrieved.  It is contemplated that a terminal may transmit test results to a remote database server or other storage device for storage. Typically, test results will be stored in a schema that facilitates retrieval or queries of specific or bulk test results. A terminal may be used to retrieve or query stored test results. For example, a terminal may be used to query test results for a particular time period, that exhibit particular operating condition(s), or both"), 
an emergency lighting device including (128, see fig. 1; entire figure, fig. 2; para [0033], "fig. 2 illustrates an exemplary emergency lighting unit 128"), an area control device (136, see fig. 1; entire figure, fig. 3; para [0045], "fig. 3 illustrates an exemplary terminal 136"), and 
an external device (remote database server, para [0064], "test results may be stored at a step 540, such as by or at one or more terminals. This generates a record of test results that may be subsequently retrieved. It is contemplated that a terminal may 
the method comprising:
performing, by a controller having an electronic processor included in the emergency lighting device (see para [0037], "a controller 204 may be provided to facilitate an emergency lighting unit's testing and reporting capability. In one or more embodiments, a controller 204 may be a microprocessor or other integrated circuit that controls the operation of the components of an emergency lighting unit 128"), a self-diagnostic test (see para [0061], "at a step 520, testing may commence at an emergency lighting unit. In general, a test will discern whether an emergency lighting unit will be operational in an emergency, as will be described further below. A test result, including the operational condition of the tested emergency lighting unit, will be generated by the emergency lighting unit, at a step 524, based on the test");
transmitting, by a first input/output (I/O) device included in the emergency lighting device (208, see fig. 2), data associated with the self-diagnostic test to a second I/O device included in the area control device (see para [0061]-[0062], "for example, a test result may indicate whether one or more emergency lighting units are in a nominal, failure, unknown, or warning condition.  A test result may also include other information, such as one or more timestamps (e.g., test start and test completion times), a terminal identifier uniquely identifying the terminal that transmitted the start command, a user 
transmitting, by the second I/O device (312, see fig. 3; para [0048], "communication with one or more emergency lighting units or other devices may occur via wired or wireless connections provided by one or more communication devices 312."), the data associated with the self-diagnostic test to the storage device (see para [0064], "test results may be stored at a step 540, such as by or at one or more terminals. This generates a record of test results that may be subsequently retrieved. It is contemplated that a terminal may transmit test results to a remote database server or other storage device for storage").
Regarding claim 16, Kuo discloses the method of claim 13, further comprising performing, by the controller, the self-diagnostic test according to a predetermined schedule (see para [0065], "it is contemplated that testing may occur in continuously or automatically on a predefined schedule or period. For example, in one or more embodiments, a terminal may be configured to transmit test start commands according to a predefined schedule or period").
Regarding claim 17, Kuo discloses the method of claim 13, further comprising:

performing, by the controller, the self-diagnostic test in response to the first I/O device receiving the signal (see para [0061], "at a step 520, testing may commence at an emergency lighting unit. In general, a test will discern whether an emergency lighting unit will be operational in an emergency, as will be described further below").
Regarding claim 20, Kuo discloses the method of claim 17, further comprising receiving, by the first I/O device, the signal via a wired communication means (see para [0048], "communication with one or more emergency lighting units or other devices may occur via wired or wireless connections provided by one or more communication devices 312. Some exemplary communication devices 312 include wired or wireless network interfaces/cards, transmitters, receivers, or transceivers").
Regarding claim 22, Kuo discloses the method of claim 13, wherein the emergency lighting system further includes a second emergency lighting device  that 
Regarding claim 23, Kuo discloses the method of claim 22, further comprising 
receiving, by the first I/O device, a signal from the fourth I/O device (start command, see para [0060], "if an emergency lighting unit determines the start command is valid at decision step 512, the start command may be relayed or sent to other emergency lighting units at a step 516"); and 
performing, by the controller, the self-diagnostic test in response to the first I/O device receiving the signal (see para [0060], "in one or more embodiments, this may occur by retransmitting a received start command via a communication device of an emergency lighting unit. Relaying start commands can be advantageous in environments where a terminal's start command may not be received by all emergency lighting units a user wishes to test. For example, a start command may need to be relayed if it is to reach emergency lighting units on multiple floors of a building. It is contemplated that a gateway may be used to facilitate transmission of a start command (or other communication). As indicated by the broken line depiction of step 516, relaying a start command may be optional in one or more embodiments. If a start command is not valid at decision step 512, an emergency lighting unit may continue to await additional commands").
Regarding claim 24, Kuo discloses the emergency lighting system of claim 23, further comprising transmitting, by the fourth I/O device, the signal to the first I/O device in response to the fourth I/O device receiving a request signal from the second I/O device (see para [0060], "in one or more embodiments, this may occur by retransmitting .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (U.S Publication No. 20190027958 A1) in view of Hegarty (U.S Publication No. 20140320011 A1).
Regarding claim 2, Kuo discloses all the limitations of the emergency lighting system of claim 1, except for specifying that wherein the data associated with the self-diagnostic is received by an external device including a third I/O device.
Hegarty, on the other hand, discloses an emergency lighting system (see abstract), wherein the data associated with the self-diagnostic (see para [0050], "control board 50 is programmed to automatically perform all the operating functions stipulated the NFPA Life Safety Code namely: computer based, self-testing/self-diagnostic battery operated emergency lighting equipment capable  of  providing  a report of the history of tests and failures  at all  times. The testable four emergency lighting functions include 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the emergency lighting system as taught by Kuo with the emergency lighting system as taught by Hegarty in order to transmit the data associated with the self-diagnostic tests to an external device since it will allow to 
Regarding claim 3, Kuo in view of Hegarty discloses the emergency lighting system of claim 2, wherein the external device includes a user-interface that is configured to display the data associated with the self-diagnostic test (see para [0043] by Hegarty, "which shows graphical displays. Reports delivered to the end user may also incorporate a graphical interface which will depict building layouts showing central battery systems 4 and fixture S locations on a computer terminal or other graphical display. Components requiring service or with a FAULT report result from diagnostic tests will be highlighted on such a display to enhance the notification and location. The system also can alert a specific user or users if there is a FAULT with any component. The alert can be delivered via email, text, a phone call, or other method of communications").
Regarding claim 14, Kuo discloses all the limitations of the method of claim 13, except for specifying that further comprising receiving, by a third I/O device included in an external device, the data associated with self-diagnostic test from the storage device.
Hegarty further discloses receiving, by a third I/O device included in an external device (mobile device, see para [0043], "each system 4 is in communication with a computer running software 10 which provides data transfer via the Internet to any connected mobile device 12 or personal computer 14 to allow for customer data monitoring. The communications link between system 4 and software 10is configured to be a two-way so allow the microprocessor of system 4 to receive instructions from an authorized user from a remote location. The two-way communications connection 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the emergency lighting system as taught by Kuo with the emergency lighting system as taught by Hegarty in order to transmit the data associated with the self-diagnostic tests to an external device since it will allow to send the results of the said tests to remote users for storage and processing (see para [0043], by Hegarty).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have arrived by routine experimentation to receive the data associated with the self-diagnostic test from the storage at the external device since the storage device has all required data and it avoids additional communication load at the lighting fixture.
Regarding claim 15, Kuo in view of Hegarty discloses the method of claim 14, further comprising displaying, by a user-interface included in the external device, the data associated with the self-diagnostic test (see para [0043], "which shows graphical displays. Reports delivered to the end user may also incorporate a graphical interface which will depict building layouts showing central battery systems 4 and fixture S locations on a computer terminal or other graphical display. Components requiring service or with a FAULT report result from diagnostic tests will be highlighted on such a display to enhance the notification and location").
Claims 6-7, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (U.S Publication No. 20190027958 A1) in view of Conley (U.S Publication No. 20020080027 A1).
Regarding claim 6, Kuo discloses all the limitations of the emergency lighting system of claim 5, except for specifying that wherein the signal is received by the first I/O device after an external device transmits, by a third I/O device of the external device, a request signal to the second I/O device.
Conley, on the other hand, discloses an emergency lighting monitoring and control system (see abstract), wherein the signal is received by the first I/O device (12, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the emergency lighting system as taught by Kuo with the emergency lighting system as taught by Conley in order to transmit signal from an external device to initiate self-diagnostic test, since it allows a remote user to initiate test at an emergency lighting fixture (see para [0036] by Conley).
Neither of them still disclose transmit to the second I/O device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have arrived by routine experimentation to transmit the request signal to the second I/O device in the system of Kuo as modified by 
Regarding claim 7, Kuo in view of Conley discloses the emergency lighting system of claim 6, wherein the request signal is transmitted by the third I/O device to the second I/O device when a user of the external device selects (see para [0037] by Conley, "the operator can enter commands, schedule tests, view test reports, and perform other functions via user interface 13"), by a user-interface of the external device (see para [0037] by Conley, "user interface 13 is a flat panel touch screen device. It is recess or surfaced mounted on a wall or a console. User interface 13 is in communication with control unit 10 and allows an operator to control all aspects of the emergency lighting system throughout the building"), to initiate the self-diagnostic test in the emergency lighting device (see para [0035]-[0036] by Conley, "central control unit 10 comprises central controller 10A, central transceiver 10B, and central antenna 10C. Central controller 10A sends commands to lighting units 12 via central transceiver 10B. Commands are either broadcast to all lighting units 12 or transmitted to specific lighting unit 12. Each lighting unit 12 has a unique ID number to permit one-to-one communications. Commands include an initiate test command, an “are-you-there” command, lamp on/off commands, status request command, and activate LEDs and audible alarm commands. The initiate test command causes a lighting unit 12 to initiate a self-test").
Regarding claim 18, Kuo discloses all the limitations of the method of claim 17, except for specifying that further comprising receiving, by the first I/O device, the signal 
Conley further discloses receiving, by the first I/O device (12, see fig. 1; para [0034], "emergency lighting unit 12 comprises ballast 12A, ballast transceiver 12B, ballast antenna 12C, and lamp 12D"), the signal after a third I/O device included in an external device (see para [0033], "central control unit 10 communicates with emergency lighting unit 12 via wireless radio signals. Repeater 11 relays signals between control unit 10 and lighting unit 12 when distance or interference prevents direct communication."), transmits a request signal (initiate test command, see para [0035]-[0036], "central control unit 10 comprises central controller 10A, central transceiver 10B, and central antenna 10C. Central controller 10A sends commands to lighting units 12 via central transceiver 10B. Commands are either broadcast to all lighting units 12 or transmitted to specific lighting unit 12. Each lighting unit 12 has a unique ID number to permit one-to-one communications. Commands include an initiate test command, an “are-you-there” command, lamp on/off commands, status request command, and activate LEDs and audible alarm commands. The initiate test command causes a lighting unit 12 to initiate a self-test").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the emergency lighting system as taught by Kuo with the emergency lighting system as taught by Conley in order to transmit signal from an external device to initiate self-diagnostic test as per Conley in the method as taught by Kuo, since it allows a remote user to initiate test at an emergency lighting fixture (see para [0036] by Conley).

It would have been obvious to one of ordinary skill in the art to have arrived by routine experimentation to transmit the request signal to the second I/O device in the method of Kuo as modified by Conley since the first I/O device may be out of the communication range of the external device.
Regarding claim 19, Kuo in view of Conley discloses the method of claim 18, further comprising transmitting, by the third I/O device included in the external device, the request signal to the second I/O device when a user of the external device selects (see para [0037], "the operator can enter commands, schedule tests, view test reports, and perform other functions via user interface 13"), by a user-interface included in the external device (see para [0037], "user interface 13 is a flat panel touch screen device. It is recess or surfaced mounted on a wall or a console. User interface 13 is in communication with control unit 10 and allows an operator to control all aspects of the emergency lighting system throughout the building"), to initiate the self-diagnostic test in the emergency lighting device (see para [0035]-(0036], "central control unit 1O comprises central controller 10A, central transceiver 10B, and central antenna 10C. Central controller 10A sends commands to lighting units 12 via central transceiver 10B. Commands are either broadcast to all lighting units 12 or transmitted to specific lighting unit 12. Each lighting unit 12 has a unique ID number to permit one-to-one communications. Commands include an initiate test command, an “are-you-there” command, lamp on/off commands, status request command, and activate LEDs and audible alarm commands. The initiate test command causes a lighting unit 12 to initiate a self-test").
Regarding claim 21, Kuo in view of Conley discloses the method of claim 19, further comprising receiving, by the first I/O device, the signal using short-range radio communication (see para [0048], "it is contemplated that various communication protocols, now known or later developed, may be used to facilitate communication. Some exemplary protocols include Ethernet, WIFI, BLE (BLUETOOTH Low Energy), and ZIGBEE, NB-IOT, NFC, RFID, SIGFOX, WEIGHTLESS, ANT, DIGIMESH, MIWI, Z-WAVE, BACNET, LORA, and various cellular network protocols.").
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        01/28/2022